DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (JP 2017-021322, using machine translation provided herewith; herein “Kim ‘322”).
Regarding claim 1, Kim ‘322 discloses a light-emitting layer formed of a photosensitive material (“self-emission-type photosensitive resin composition”), in which quantum dots are dispersed (see page 5, para. 2) , wherein a concentration of the quantum dots with respect to the photosensitive material is in a range of 10 to 40 wt% (10-90 wt% with respect to the total, corresponding to 11-900 wt% with respect to photosensitive material, see page 3 para. 6; note that the “photosensitive material” is interpreted as the material matrix within which the quantum dots is dispersed).
Note that the range disclosed by Kim ‘322 overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the concentration of quantum dots to be a result effective variable affecting light emitting characteristics of the light-emitting layer.  Thus, it would have been obvious to modify the device of Kim ‘322 to have the concentration within the claimed range in order to achieve proper photosensitive characteristics and quantum dot dispersion (see page 3, para. 6), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 2, Kim‘322 further discloses the quantum dots are of at least three types, each of the at least three types having different wavelength bands of fluorescence (see page 6, para. 2 at least).
Regarding claim 4, Kim ‘322 further discloses comprising at least one of a photopolymerization initiator and a photoacid generator (see page 5, para 2 at least).
Claim 1, 3, 7, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawara (JP 2009/87755 using machine translation provided herewith; herein “Shimogawara”).
Regarding claim 1, Shimogawara discloses in Fig. 1 and related text a light-emitting layer (5, see [0021]) formed of a photosensitive material (12, curable by light, see [0033]) in which quantum dots (11, see [0021]) are dispersed, wherein a concentration of the quantum dots is in a range of 10 to 40 % (40-100% on anode side and decreasing to 10% towards cathode side, thus averaging to a value between 40 and 10% up to a value between 100 and 10%, see [0041]), 
but does not explicitly disclose a concentration of the quantum dots with respect to the photosensitive material is in a range of 10 to 40 wt%.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the concentration (i.e. coverage per unit area) of quantum dots, and correspondingly the wt% concentration with respect to the photosensitive material, to be a result effective variable holes trapping and emission characteristics. Thus, it would have been obvious to modify the device of Shimogawara to have the concentration within the claimed range in order to achieve desired color emission and luminous efficiency based on hole trapping (see [0042]), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, Shimogawara further discloses a thickness of the photosensitive material (of layer 5) is 10 nm or more to 500 nm or less (1 nm to 100nm, see [0032], which overlaps the claimed range).
In the alternative, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thickness of the photosensitive material to be a result effective variable affecting the light emission characteristics of the layer.  Thus, it would have been obvious to modify the device of Shimogawara to have the thickness within the claimed range in order to allow for the desired quantum dot size(s) and distribution density, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the 
Regarding claim 7, 10, and 13, Shimogawara discloses in Fig. 1 and related text a light-emitting device (see [0016]) comprising:
the light-emitting layer (5) according to Claim 1;
a first electrode (3, see [0018]) of a lower layer lower than the light-emitting layer; and
a second electrode (4, see [0018]) of a higher layer higher than the light-emitting layer;
wherein at least one of the first electrode and the second electrode has light-transmitting properties (see [0019]-[0020]);
wherein the first electrode (3) is an anode and the second electrode (4) is a cathode (see [0018]).
Regarding claim 7, 10, and 14, Shimogawara discloses in Fig. 1 (inverted) and related text a light-emitting device (see [0016]) comprising:
the light-emitting layer (5) according to Claim 1;
a first electrode (4, see [0018]) of a layer lower than the light-emitting layer; and
a second electrode (3, see [0018]) of a layer higher than the light-emitting layer;
wherein at least one of the first electrode and the second electrode has light-transmitting properties (see [0019]-[0020]);
wherein the first electrode (4) is a cathode and the second electrode (3) is an anode (see [0018]).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimogawara as applied to claims 1 and 7 above, and in view of Kim et al. (US 2008/0150423; herein “Kim ‘423”).
Regarding claim 2, Shimogawara further discloses quantum dots of different types having different wavelength bands of fluorescence (e.g. different sizes, see [0025]-[0027]),

In the same field of endeavor, Kim ‘423 teaches in Fig. 4 and related text a light emitting device with a light emitting layer (113a/b/c, see [0049]) comprising quantum dots (see [0078]), wherein the quantum dots are of at least three types, see, each of the at least three types having different wavelength bands of fluorescence (for colors RGB, see [0049] and [0057] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimogawara by having the quantum dots are of at least three types, each of the at least three types having different wavelength bands of fluorescence, as taught by Kim ‘423, in order to achieve a RGB OLED display device with full color display, and to avoid color mixing between pixel regions (see [0085]).
Regarding claims 8 and 9, Shimogawara further discloses quantum dots of different types having different wavelength bands of fluorescence (e.g. different sizes, see [0025]-[0027]),
but does not explicitly disclose 
wherein the light-emitting layer is divided into a plurality of pixel regions;
wherein the quantum dots provided in a portion of the plurality of pixel regions are different from the quantum dots provided in other different portions of the plurality of pixel regions.
In the same field of endeavor, Kim ‘423 teaches in Fig. 4 and related text a light emitting device with a light emitting layer (113a/b/c, see [0049]) comprising quantum dots (see [0078])
wherein the light-emitting layer (113a/b/c) is divided into a plurality of pixel regions (regions of 113a, 113b, 113c, respectively);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimogawara by having the light-emitting layer divided into a plurality of pixel regions and the quantum dots provided in a portion of the plurality of pixel regions are different from the quantum dots provided in other different portions of the plurality of pixel regions, as taught by Kim ‘423, in order to achieve a RGB OLED display device with full color display, and to avoid color mixing between pixel regions (see [0085]).
Regarding claim 11, Shimogawara does not explicitly disclose the first electrode (anode 3) has light-reflecting properties. 
In the same field of endeavor, Kim ‘423 teaches in Fig. 4 and related text a light emitting device with a light emitting layer (113a/b/c, see [0049]) comprising a first electrode (anode 103, see [0062]) having light-reflecting properties (see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimogawara by having the first electrode having light-reflecting properties, as taught by Kim ‘423, in order to improve light extraction from the desired light extraction side of the device (i.e. top emission or bottom emission).
Regarding claim 12, Shimogawara does not explicitly disclose the second electrode (cathode 4) has light-reflecting properties.
In the same field of endeavor, Kim ‘423 teaches in Fig. 4 and related text a light emitting device with a light emitting layer (113a/b/c, see [0049]) comprising a second electrode (cathode 103, see [0063]) having light-reflecting properties (see [0063]).
.

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 5-6) that Shimogawara fails to teach or suggest “a concentration of the quantum dots with respect to the photosensitive material is in a range of 10 to 40 wt%,” as recited in claim 1.
In response, the examiner disagrees. Specifically, while Shimogawara does not explicitly disclose the claimed range in the units as claimed, Shimogawara does disclose a concentration of the quantum dots as measured by coverage per unit area. One of ordinary skill would readily understand that this would correlate to the concentration by wt% with respect to the photosensitive material as claimed, and it would be an easily optimizable variable in order in order to achieve desired color emission and luminous efficiency based on hole trapping (see [0042]), and since optimum or workable ranges of such variables are discoverable through routine experimentation. 
Applicant argues (pages 6-7) that Kim ‘322 fails to teach or suggest “a concentration of the quantum dots with respect to the photosensitive material is in a range of 10 to 40 wt%,” as recited in claim 1 because the concentration disclosed by Kim ‘322 is not with respect to the photosensitive material.
In response, the examiner disagrees. Specifically, Kim ‘322 discloses a concentration with respect to the total weight, which can be used to determine the concentration with respect to the photosensitive material, interpreted as the material matrix within which the quantum dots is dispersed. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, it would be an easily optimizable variable in order in order to achieve proper photosensitive characteristics and quantum dot dispersion (see page 3, para. 6), and since optimum or workable ranges of such variables are discoverable through routine experimentation. 
It is also noted, regarding either of the rejection over Shimogawara or Kim ‘322, that it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. Applicant’s disclosure sets forth only that the concentration is “preferably in the range 1 to 50 wt%,” [emphasis added], which is even broader than the claimed range and not understood to be a statement of criticality. The disclosure does not go on to set forth evidence ascribing unexpected results due to the claimed dimensions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/28/2022